Title: Robert Walsh to Thomas Jefferson, 20 April 1818
From: Walsh, Robert
To: Jefferson, Thomas


                    
                        Dear Sir
                        City of Washington
April 20th 1818
                    
                    As there is now no likelihood of the resurrection of the American Register, & as I am about to return with my family to Philadelphia, I think it proper to   restore to you at once the valuable manuscript of Mr de Tracy. It certainly deserves to be well translated, & published among us; but I doubt the sale would defray the expence of printing. The taste for Such profound speculations is confined to a very few persons in this country.
                    Mr Correa has been at Norfolk for two or three weeks, in the hands of Dr Fernandez in whose professional skill he has much confidence. I presume he will bend his Steps to Monticello, where he will find better restoratives than can be culled from the Materia-Medica.
                    I beg to be respectfully remembered to Col & Mrs Randolph, & have the honor to be,   with perfect respect, Dear Sir,
                    
                        Your obt servt
                        Robert Walsh Jr.
                    
                